

113 S1892 IS: To direct the Secretary of Veterans Affairs to establish a registry of certain veterans who were stationed at or underwent training at Canadian Forces Base Gagetown, New Brunswick, Canada, and for other purposes.
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1892IN THE SENATE OF THE UNITED STATESDecember 20, 2013Ms. Collins (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a registry of certain veterans who were stationed at or underwent training at Canadian Forces Base Gagetown, New Brunswick, Canada, and for other purposes.1.Canadian Forces Base Gagetown
			 Registry(a)EstablishmentNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall establish
			 and maintain a registry to be known as the Canadian Forces Base
			 Gagetown Health Registry (in this section referred to as the
			 Registry).(b)ContentsExcept as provided in subsection (c), the
			 Registry shall include the following information:(1)A list containing the name of each
			 individual who—(A)while serving as a member of the Armed Forces, was stationed at
			 or underwent training at Canadian Forces Base Gagetown, New Brunswick, Canada,
			 at any time during the period beginning on January 1, 1956, and ending on December
			 31, 2006; and(B)(i)applies for care
			 or services from the Department of Veterans Affairs under chapter 17 of title
			 38, United States Code;(ii)files a claim for
			 compensation under chapter 11 of such title on the basis of any disability
			 that may be associated with such service;(iii)dies and is
			 survived by a spouse, child, or parent who files a claim for dependency and
			 indemnity compensation under chapter 13 of such title on the basis of such
			 service;(iv)requests from the
			 Secretary a health examination under subsection (d)(1); or(v)(I)receives from the
			 Secretary a health examination similar to the health examination under subsection (d)(1); and(II)submits to the Secretary a request to be included in the Registry.(2)Relevant medical
			 data relating to the health status of, and other information that the Secretary
			 considers relevant and appropriate with respect to, each individual described
			 in paragraph (1) who—(A)grants to the
			 Secretary permission to include such information in the Registry; or(B)at the time the
			 name of the individual is added to the Registry, is deceased.(c)Individuals
			 Submitting Claims or Making Requests Before Date of EnactmentIf an application,
			 claim, or request referred to in paragraph (1) of subsection (b) was submitted, filed, or made with respect to an individual described in that paragraph before the date of the enactment of this Act, the Secretary shall, to the
			 extent feasible, include in the Registry the information described in that subsection relating to that
			 individual.(d)Examinations(1)In generalUpon the request of an individual described in subsection (b)(1)(A),
			 the Secretary shall provide the individual with—(A)a health examination (including
			 any appropriate diagnostic tests); and(B)consultation and counseling with respect
			 to the results of the examination and tests.(2)Consultation and counseling to family membersIn the case of an individual described in subsection (b)(1)(A) who is deceased, upon the request of a spouse, child, or parent of that individual, the Secretary shall provide that spouse, child, or parent with consultation and counseling with respect to the results of the examination and tests under paragraph (1)(A)  or the results of an examination similar to that examination with respect to that individual.(e)Outreach(1)Ongoing outreach
			 to individuals listed in the RegistryThe Secretary shall, from time to time,
			 notify individuals listed in the Registry of significant developments in
			 research on the health consequences of potential exposure to a toxic substance
			 or environmental hazard related to service at Canadian Forces Base
			 Gagetown.(2)Examination
			 outreachThe Secretary shall carry out appropriate outreach
			 activities with respect to the provision of any health examinations (including
			 any diagnostic tests) and consultation and counseling services under subsection
			 (d).(f)Department of
			 Defense InformationThe Secretary of Defense shall furnish to the
			 Secretary of Veterans Affairs such information maintained by the Secretary of
			 Defense as the Secretary of Veterans Affairs considers necessary to establish
			 and maintain the Registry.(g)Independent study(1)In generalThe Secretary of Veterans Affairs shall provide for a study on the potential exposure of individuals to toxic substances
			 or environmental hazards related to service at Canadian Forces Base
			 Gagetown at any time during the period beginning on January 1, 1956, and ending on December
			 31, 2006.(2)Independent entityThe study required by paragraph (1) shall be carried out by an entity  that—(A)has experience conducting studies with respect to the exposure of individuals to toxic substances or environmental hazards; and(B)is not affiliated with the Department of Veterans Affairs.(3)Deadline for completionThe study required by paragraph (1) shall be completed not later than one year after the date of the enactment of this Act.(h)Annual
			 report(1)In generalNot later than two years after the date of the enactment
			 of this Act, and each year thereafter, the Secretary of Veterans Affairs shall
			 submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives
			 a report on the Registry.(2)ElementsEach report required by paragraph (1) shall include the following:(A)The number of
			 veterans included in the Registry.(B)Any trend in claims for compensation under chapter 11
			 or 13 of title 38, United States Code, with respect to
			 veterans included in the Registry.(C)A
			 description of the outreach efforts made by the Secretary under subsection (e)
			 during the one-year period ending on the date of such report.(D)Such other
			 matters as the Secretary considers appropriate.